DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on July 6, 2020 and October 2, 2020 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This case is a divisional of Application No. 14/004,468 filed October 15, 2013, which is a 371 of PCT/IB2012/051082 filed March 8, 2012. 
Receipt is acknowledged of a certified copy of DE 10 2011 001 240.0 filed March 11, 2011 in Application No. 14/004,468 as required by 37 CFR 1.55.
Claim Status
	Claim 1 is amended. Claims 2, 3 are cancelled. Claims 1 and 4-24 are pending. Claims 17-24 are withdrawn from consideration. Claims 1 and 4-16 are under examination.
Response to Arguments
Ishihara
Applicant’s claim amendment, see claim 1 lines 2-3, filed July 6, 2020, with respect to the Cr content and the Ishihara rejection have been fully considered and are persuasive.  The rejection of Ishihara has been withdrawn. 

Hartmann
Unexpected Results
Applicant's arguments filed July 6, 2020 and October 2, 2020 with respect to Hartmann and Unexpected Results have been fully considered but they are not persuasive.
The applicant argues unexpected results of the Cr content in combination with the Cr/P ratio, maximum P content, and presence of Mo, where example 5 in the instant specification is the only example of the brazing foil of claim 1 in Table 4 which has the lowest mass loss of 0.0262 and achieves high mechanical strength and corrosion resistance over a broader range of brazing temperatures.
	The examiner respectfully disagrees. Example 5 is one example composition with one combination of an amount of each of Cr, Si, P, C, and Mo that fall within the claimed range. The “objective evidence of nonobviousness must be commensurate in scope with the claimed which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. MPEP 716.02(d). Emphasis added.
	The applicant argues the instant specification teaches that increasing Cr to improve corrosion resistance reduces mechanical strength unless P is below 12 at% and the Cr/P ratio is at least 2 (page 3 last paragraph to page 4 second paragraph, page 5 first paragraph).
	Hartmann teaches a Cr content of 2 to 30 at%, a P content of 2 to 20 at%, and a Cr/P ratio of 0.1 to 15 ([0012], [0016], [0024], [0071], [0079]). These teachings overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). The above teachings in the instant specification do not meet the burden of establishing the criticality of the claimed range over the prior art. To establish unexpected results over a claimed range, applicants should compare a sufficient number of 
	The applicant argues Table 4 in the instant specification discloses comparison example 1 with a greater Cr content (28.9 at%) and a maximum thickness of less than 20 um, whereas inventive example 5, with a slightly lower Cr content, has a maximum thickness of 55 um, therefore increasing Cr content makes forming a foil with a greater thickness more difficult.
	The examiner respectfully disagrees. In Table 4 of the instant specification Example 1 and Example 4 have different Cr, B, and Mo contents. In Example 1 the amounts of all three of these elements fall outside of the claimed range. In the instant specification Cr is taught to improve corrosion resistance (page 4 paragraph 2), B is a glass-forming element (page 3 paragraph 2) that is taught to be preselected to improve the length of the foil and/or the thickness fluctuations along the length (page 5 paragraph 2) to produce foil in great length up to more than 5 km with few geometrical fluctuations along the length of the foil (page 5 paragraph 4), and Mo impacts the amorphous structure (page 28 paragraph 2). In light of what is recited in the specification it appears that the increased thickness of inventive Example 5 is related more to the B content than the argued Cr content. 
	The applicant argues that in Hartmann brazing foil Example 6 compared to brazing foil Example 12 include the same amount of B and Si and about the same amount of P, except Example 12 includes a significantly higher Cr content of 32 at%, which could be manufactured to a maximum length of only 5 m, whereas Example 6 could be manufactured to a maximum length of 2000 m, providing evidence that the increased Cr content leads to production difficulties such that the maximum length of the brazing foil is shorter.
	Examples 6 and 12 in Table 1 of Hartmann are not commensurate in scope with the claims because they do not include Mo. Further, Example 6 includes 20 at% Cr and Example 12 has 32 at%, both values fall outside the claimed range for Cr of 23 to 27 at%. The “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. MPEP 716.02(d). Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). 
	The applicant argues that it is extremely advantageous to produce long lengths of ribbon without breaks so that the production run does not have to be interrupted.
	Hartmann teaches an amorphous nickel-based brazing foil ([0003], [0010]) with a composition ([0012], [0016], [0024], [0071], [0079]) that overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). Sufficient evidence to rebut the prima facie case of obviousness has not been presented. MPEP 2144.05(III). 
Double Patenting
	The applicant argues the nonstatutory double patenting rejection will be addressed if it is still outstanding once the claims are allowed.
	The nonstatutory double patenting rejection will be maintained until it has been properly overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann (US 2009/0110955).
Regarding claim 1, Hartmann teaches an amorphous nickel-based brazing foil ([0003] and [0010]) with a composition that overlaps with that instantly claimed as presented in the below table ([0012], [0016], [0024], [0071], and [0079]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claim 1 (at%)
Hartmann (at%) 
Ni
Balance
Rest
Cr
23 ≤ a ≤ 28
2 ≤ a ≤ 30
B
0.5 ≤ b ≤ 7
0.5 ≤ b ≤ 14
P
4 ≤ c ≤ 12
2 ≤ c ≤ 20
Si
2 ≤ d ≤ 10
0 ≤ d ≤ 14
Mo
0 < e ≤ 5
Mo, Nb, Ta, W, and/or Cu: 0 ≤ f ≤ 5
X
Nb, Ta, W, Cu, C, and/or Mn: 0 ≤ f ≤ 5
C: 0 ≤ e ≤ 5
Y: one or both of Fe and Co
0 ≤ g ≤ 20
0 ≤ g ≤ 20
a/c (Cr/P)
≥ 2
0.1 to 15

 
Regarding claim 4, Hartmann teaches c > b > c/15 and 10 ≤ b+c+d≤ 25 ([0012], [0016], [0024], [0071], and [0079]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Regarding claim 5, Hartmann teaches X is Mo, Nb, Ta, W, and/or Cu and is included at 0 ≤ f ≤ 5 atomic% and Y is one or both of Fe and Co at 0 ≤ g ≤ 20 atomic % ([0012], [0016], [0024], [0071], and [0079]). 
Regarding claim 6, Hartmann teaches 10 ≤ b+c+d≤ 25 ([0012], [0016], [0024], [0071], and [0079]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Hartmann teaches B at 0.5 ≤ b ≤ 14 atomic % ([0012], [0016], [0024], [0071], and [0079]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 8, Hartmann teaches P at 2 ≤ c ≤ 20 atomic % ([0012], [0016], [0024], [0071], and [0079]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 9, Hartmann teaches Si at 0 ≤ d ≤ 14 atomic % ([0012], [0016], [0024], [0071], and [0079]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 10, Hartmann teaches the brazing foil is preferably at least 80% amorphous ([0057]). 
Regarding claim 11, Hartmann teaches the brazing foils have a thickness D of 15 ≤ D ≤ 75 µm ([0058]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 12, Hartmann teaches the brazing foils have a width B of 0.5 ≤ B ≤ 300 mm or 30 ≤B ≤ 150 mm ([0058]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 13, Hartmann teaches the brazing foils have a width B of 0.5 ≤ B ≤ 300 mm or 30 ≤B ≤ 150 mm ([0058]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 14, Hartmann teaches a thickness variation from the mean thickness of less than 20% over a length of 100 m, a thickness variation of less than 25% over a length of 200 m, and a thickness variation of less than 10% over a length of 5,000 m ([0060]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 15, Hartmann teaches a thickness variation of less than 15 µm over a length of 100 m ([0060]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 16, Hartmann teaches a liquidus temperature of below 1080°C ([0042], [0044], [0063]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,757,810 (US ‘810) in view of Ishihara (JP S59-090366 machine translation). 
US ‘810 teaches an amorphous, ductile, Ni-based brazing foil with a composition and structure that reads on that claimed (claims 1-10). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
US ‘810 is silent to the presence of Mo.
Ishihara teaches a composition for a thin belt formed by a noncrystalline alloy (Abstract) with 0-5% molybdenum (Abstract and 2:1-3).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 0-5% Mo in the alloy of US ‘810 because it improves sulfuric acid resistance without embrittling the alloy (Ishihara 2:1-3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Related Art
Bielec (US 6,197,437)
	Bielec teaches a Ni based alloy comprising P, Cr, B, Si, C, and Mo and optionally Fe, Nb, Cu, and W (2:38-57, 3:33-46) that overlaps with that claimed. Bielec is silent to the alloy having an amorphous structure.
Sawada (WO 2011/065486 with citations from US 2012/0286025)
	Sawada teaches a Ni-Fe based brazing material ([0002]) with a composition ([0012]-[0033]) that overlaps with that claimed. Sawada is silent to the alloy having an amorphous structure.
Yoshino (JP 55-125248 machine translation)
	Yoshino teaches a Ni-based amorphous alloy comprising B, P, Si, Cr, and Mo (abstract). While Yoshino teaches about 15 to 35% of one of more of B, C, P, and Si (abstract), individual amounts of B, C, P, and Si are not taught and the example do not include B, P, and Si all together in amounts that read on that claimed (Table). 



Contac Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735